Curia.

Crew, C. J. Doderidge, J. Jones, J. and Whitlock, J.
By the words non implacitaret he has waved the benefit of the obligation: But yet this promise does not take away the force of the obligation: for he may sue the obligor presently, and the other may have his action on the promise quod non implacitaret, which shall not be intended for an hour, or a day, but for his whole life. In Bracham’s case, it was resolved, that a consideration that he would forbear, shall be intended for his whole life. But if it be paululum tempus, it is a bad consideration. Poph. 183. Noy 83. Hobb 219. 2 Cr. 683.